Citation Nr: 9908031	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  92-23 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right hemopneumothorax with pleurisy and chronic obstructive 
pulmonary disease (COPD), currently evaluated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	Jeffrey J. 
Wood, Attorney


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel





INTRODUCTION

The veteran had active service from May 1953 to June 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Francisco, 
California.  The RO subsequently moved to Oakland, 
California.

In April 1998, the Board remanded this issue for further 
development.  The RO, after readjudicating the claim based on 
the requested development in the April 1998 Remand, assigned 
an increased rating from 30 percent to 60 percent for 
residuals of a right hemopneumothorax with pleurisy and 
chronic obstructive pulmonary disease.  The veteran continued 
his appeal.  The issue of entitlement to an increased rating 
for residuals of a right hemopneumothorax with pleurisy and 
chronic obstructive pulmonary disease, currently rated as 60 
percent disabling, is now before the Board for appellate 
review.  The Board notes that the veteran has not raised an 
issue with respect to an earlier effective date for the 
currently assigned rating.  See Rhodan v. West, 12 Vet. App. 
55 (1998).


FINDINGS OF FACT

1.  Residuals of a right hemopneumothorax with pleurisy and 
chronic obstructive pulmonary disease include an FEV1 value 
of 40.1 percent of that predicted, an FEV1/FVC value of 76 
percent, and a DLCO of 52.7 percent of that predicted.

2.  There is no evidence of pronounced bronchial asthma with 
very frequent asthmatic attacks; severe dyspnea on slight 
exertion between attacks and with marked loss of weight or 
other evidence of sever impairment of health; or pronounced 
pulmonary emphysema with intractable and totally 
incapacitating manifestations such as dyspnea at rest, or 
marked dyspnea and cyanosis on mild exertion. 


CONCLUSION OF LAW

The criteria for an increased evaluation for residuals of a 
right hemopneumothorax with pleurisy and chronic obstructive 
pulmonary disease have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.97, Diagnostic 
Codes 6602, 6603 (1996); 38 C.F.R. § 4.97, Diagnostic Codes 
6604, 6843 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds initially then the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
that is, it is not inherently implausible.  We also find 
that the facts relevant to the issue on appeal has been 
properly developed and that the statutory obligation of the 
VA to assist the veteran in the development of his claim has 
been satisfied.  Id.  In this connection, the Board notes 
that the veteran has been afforded a recent VA examination, 
to include a pulmonary function test.  

Factual background

By way of history, the veteran's service medical records 
show that in June and July 1955 he experienced a right 
pneumothorax and subsequently underwent a right thoracotomy.

A rating decision of October 1957 granted service connection 
for residuals of a right hemopneumothorax with pleurisy and 
adhesions, evaluated as 10 percent disabling.  A rating 
decision of August 1979 increased the evaluation for the 
veteran's reclassified residuals of right hemopneumothorax 
with pleurisy and chronic obstructive pulmonary disease from 
10 percent to 30 percent disabling.

VA outpatient clinic records dated from February 1988 to 
March 1990 show that the veteran was seen on several 
occasions for complaints of atypical chest pain.

At a VA fee-basis examination conducted in January 1992, the 
veteran stated that he could walk a distance of one mile 
without stopping if he walked slowly.  He denied any cough 
or sputum production, and stated that he had never used 
bronchodilators.  The veteran tended to breathe shallowly, 
but on deep inspiration appeared to expand the left chest 
slightly more than the right.  Dullness and decreased breath 
sounds at the right base were noted, with coarse breath 
sounds throughout the remaining right chest and left lung.  
Mild expiratory prolongation was noted.  X-ray examination 
of the chest in December 1991 had disclosed an elevated 
right hemi-diaphragm, volume loss involving the right lung, 
and blunting of the right posterolateral costophrenic angle.  
The diagnoses included status post right thoracotomy.

A report of VA pulmonary function studies conducted in May 
1992 disclosed moderately decreased flows, normal volumes, 
and mildly decreased total lung capacity, indicative of a 
mild restrictive process.  The available readings revealed 
an FEV1 of 58 percent of the predicted value, and an 
FEV1/FVC of 78 percent.  A DLCO study was not performed.

According to a report of VA pulmonary function tests 
conducted in December 1994, the available readings revealed 
an FEV1of 52.7 percent of the predicted value, an FEV1/FVC 
of 84 percent, and a DLCO of 63 percent of the predicted 
value.

In September 1998, the veteran underwent a VA respiratory 
examination.  The examiner reported reviewing the claims 
file.  The veteran was seated in a wheelchair.  He was 
generally cooperative during the examination.  He was able 
to transfer without assistance from the chair to the 
examining table.  He undressed above the waist with evident 
difficulty due to neurological deficits associated with a 
nonservice connected hemiplegia.  His chest revealed a well-
healed right thoracotomy scar.  The veteran only took 
shallow breaths.  There was symmetric motion of the chest 
wall with inspiration.  The lungs were clear to auscultation 
and percussion bilaterally.  There were no areas of 
consolidation, decreased breath sounds, or crackles.  The 
pulmonary function test revealed the following results.  The 
flow volume loop was notable for a rounding of the peak of 
the maximal expiratory flow loop and decreased flows at all 
lung volumes.  Total lung capacity measured by the nitrogen 
washout technique was reduced.  The total lung capacity 
(TLC) was 54 percent of predicted and may reflect a moderate 
restrictive ventilatory defect, or may represent an artifact 
as a result of poor comprehension and poor technique.  The 
FEV1/FVC ratio was within normal limits arguing against the 
presence of a concomitant obstructive ventilatory defect.  
There was a significant increase in the FEV1 after 
administration of a bronchodilator which may represent a 
bronchodilator effect consistent with reactive airways 
disease or which may be related to patient effort.  The 
diffusing capacity was mildly reduced; however, when 
adjusted for alveolar volume was supranormal.  An arterial 
blood gas was not performed.  Compared with the pulmonary 
function test performed in September 1992, there was a 
significant decrease in TLC from 4.56 to 3.42 liters.  There 
was a significant decrease in the FVC from 2.63 to 1.65 
liters.  There was a significant decrease in FEV1 from 2.04 
to 1.49 liters.  Chest x-rays in July 1998 revealed no acute 
cardiopulmonary disease.  

According to the September 1998 pulmonary function test 
results report, the specific readings revealed an FEV1 of 
40.1 percent of the predicted value, an FEV1/FVC of 76 
percent, and a DLCO of 52.7 percent of the predicted value.

The VA examiner provided the following impressions.  Status 
post right idiopathic hemopneumothorax; and evidence of a 
restrictive ventilatory defect based on pulmonary function 
tests performed in 1992 and 1998.  The examiner opined that 
it was unlikely that either the history of a partial right 
upper lobe resection, or residual pleural thickening due to 
the prior right hemopneumothorax and subsequent procedures 
accounted entirely for the reduction in total lung capacity.  
There was no evidence of a superimposed parenchymal 
abnormality that would explain the restrictive ventilatory 
defect.  The x-ray results showed no evidence of diffuse 
parenchymal abnormality such as interstitial lung disease.  
Moreover, the diffusing capacity adjusted for alveolar 
volume was supranormal.  The unadjusted diffusing capacity 
was reduced.  The deterioration in pulmonary function test 
results between 1992 and 1998 cannot be explained by any 
detail provided in the claims file or by the history 
provided by the veteran.  Suboptimal patient effort on the 
pulmonary function tests represented a diagnosis of 
exclusion that the examiner felt could not be ruled out.  
The examiner also found a poorly defined symptom complex 
included chest wall fullness and pleurisy.  There was no 
evidence for exercise limitation due to respiratory 
insufficiency.  The smoking history, x-ray results, and 
pulmonary function tests argued against the presence of 
COPD.

VA outpatient treatment records from July to October 1998 
were negative for treatment of the veteran's residuals of a 
right hemopneumothorax with pleurisy and chronic obstructive 
pulmonary disease.

Analysis

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1998), the Board 
has reviewed all the evidence of record pertaining to the 
history of the veteran's service-connected residuals of a 
right hemopneumothorax with pleurisy and chronic obstructive 
pulmonary disease and has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to the 
disability at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (rating schedule), which 
is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Where entitlement to compensation has 
already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco, 7 Vet. App. at 58.  
Although the recorded history of a particular disability 
should be reviewed in order to make an accurate assessment 
under the applicable criteria, the regulations do not give 
past medical reports precedence over current findings.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Disability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
The service-connected disability is rated on the basis of the 
dominant disability shown to be present, but the evaluation 
of manifestations of the same service-connected disability 
under different diagnoses is precluded.  38 C.F.R. § 4.14.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Effective October 7, 1996, the criteria for evaluating 
service connected disabilities of the respiratory system 
were changed.  In this case, the Board will review the 
disability under the old and new criteria.

Under 38 C.F.R. § 4.97, Diagnostic Codes 6843-6604, traumatic 
chest wall defect and pneumothorax, and COPD, will be rated 
under the general rating formula for the evaluation of 
restrictive lung disease.  Under that general rating formula, 
when on pulmonary function testing the forced expiratory 
volume in one second (FEV1) is 40 to 55 percent predicted, 
or; the ratio of forced expiratory volume in one second to 
forced vital capacity (FEV1/FVC) is 40 to 55 percent of 
predicted, or; the diffusion capacity of the lung for carbon 
monoxide by single breath method [DLCO(SB)] is 40 to 55 
percent of predicted, or; there is maximum oxygen consumption 
of 15 to 20 ml/kg/min. (with cardiorespiratory limit), a 60 
percent rating is warranted.  When FEV1 is below 40 percent 
of that predicted, or; the FEV1/FVC is below 40 percent of 
predicted, or; the DLCO (SB) is below 40 percent of that 
predicted, or; the maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requiring outpatient oxygen 
therapy, a 100 percent rating is warranted.

The September 1998 VA pulmonary function test revealed an 
FEV1 of 40.1 percent of the predicted value, an FEV1/FVC value 
of 76 percent, and a DLCO of 52.7 percent of the predicted 
value.  Applied to the new criteria, a 60 percent rating is 
warranted.  A rating in excess of 60 percent is not, however, 
warranted under the new regulations because pulmonary 
function testing does not show that either FEV1, FEV1/FVC, or 
DLCO (SB) was below 40 percent of that predicted.  Moreover, 
the maximum exercise capacity is not shown to have been less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation).  Finally, neither cor pulmonale, 
right ventricular hypertrophy, pulmonary hypertension, 
episodes of acute respiratory failure, or the need for 
outpatient oxygen therapy has been shown.  Hence, pursuant to 
the regulations in effect from October 1996, the Board finds 
that a rating in excess of 60 percent is not warranted.  
38 C.F.R. § 4.97.

Prior to October 7, 1996, pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6814, a spontaneous pneumothorax warranted a 
100 percent rating for six months.  Thereafter, residuals 
were rated by analogy to asthma, under Diagnostic Code 6602.

Under Diagnostic Code 6602, a 60 percent evaluation required 
severe bronchial asthma manifested by frequent attacks (one 
or more attacks weekly); marked dyspnea on exertion between 
attacks, with only temporary relief by medication; and more 
than light manual labor needed to be precluded.  A 100 
percent evaluation required pronounced bronchial asthma 
manifested by very frequent asthmatic attacks with severe 
dyspnea on slight exertion between attacks and marked loss of 
weight or other evidence of severe impairment of health.  38 
C.F.R. § 4.97, Diagnostic Code 6602 (1996). 

The rating schedule further provided by analogy for COPD that 
pursuant to Diagnostic Code 6603, a 60 percent evaluation was 
warranted for severe pulmonary emphysema manifested by 
exertional dyspnea sufficient to prevent climbing one flight 
of steps or walking one block without stopping, ventilatory 
impairment of severe degree confirmed by pulmonary function 
tests, and a marked impairment of health.  A 100 percent 
evaluation required pronounced pulmonary emphysema which was 
intractable and totally incapacitating and which was 
manifested by dyspnea at rest, or marked dyspnea and cyanosis 
on mild exertion.  The severity of the emphysema must have 
been confirmed by chest x-ray studies and pulmonary function 
tests.  38 C.F.R. § 4.97, Diagnostic Code 6603 (1996).

Under the prior regulations, ratings under Diagnostic Codes 
6600 to 6818, inclusive, and 6821, were not be combined with 
each other.  A single rating would be assigned under the 
diagnostic code which reflected the predominant disability 
picture with elevation to the next higher evaluation where 
the severity of the overall disability warranted such 
elevation.  38 C.F.R. § 4.96 (1996).

In this case, however, there is no evidence that the 
appellant's respiratory disorder causes very frequent 
asthmatic attacks with severe dyspnea on slight exertion, 
that he suffers from a marked loss of weight or that the 
respiratory disorder is productive of a severe impairment of 
health.  Moreover, the appellant does not show evidence of 
intractable and totally incapacitating emphysema manifested 
by dyspnea at rest, or marked dyspnea and cyanosis on mild 
exertion.  As such, there is no basis to award a 100 percent 
rating under the criteria in effect prior to October 7, 
1996.  Hence, the benefit sought on appeal must be denied.

In exceptional cases where schedular evaluations are found 
to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1) (1998).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id. 

First, the Board notes that the schedular evaluation 
assigned in this case is not inadequate.  While a higher 
rating is available, the medical evidence simply reflects 
that the manifestations required to receive increased 
evaluations are not present in this case.  Second, there is 
no evidence of an exceptional disability picture in this 
case.  The veteran has not required frequent periods of 
hospitalization for his service-connected respiratory 
disability, and there is no evidence of record 
substantiating the assertion that the appellant has been 
economically harmed beyond the degree of disability 
anticipated at the current rating vis-a-vis similarly 
situated veterans.  In this respect, it is well to recall 
that the disability rating itself is recognition that 
industrial capabilities are impaired.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Hence, the 
preponderance of the evidence is against finding that the 
appellant's respiratory disorder is exceptional in nature, 
or that it causes a marked interference with employment as 
to render impractical the application of the regular 
schedular standards.  Id.  The Board is mindful of the 
argument that his respiratory disorder interferes with his 
employment, however, as noted previously, the veteran has 
provided no corroborative evidence from his place of 
employment, to support his assertions.  Therefore, the 
veteran has not proven that application of the regular 
rating criteria is impractical in this case.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

An increased rating for residuals of a right 
hemopneumothorax with pleurisy and chronic obstructive 
pulmonary disease is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

